Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
1.	The primary reasons for allowance of claims 1-9, 13, 15-21 in the instant application is the combination with the inclusion of the following limitations:  “wherein determining the replication status of the particular portion of the given logical storage volume and controlling cloning of the input-output operation based at least in part on the replication status are performed at least in part by a multi-path input-output driver of the host device.”
2.	The primary reasons for allowance of claims 10-12 in the instant application is the combination with the inclusion of the following limitations: “wherein determining the replication status of the particular portion of the given logical storage volume comprises: polling the first storage system to obtain information identifying one or more logical block address ranges that have either already been replicated from the first storage system to the second storage system or are in the process of being replicated from the first storage system to the second storage system; and comparing one or more logical addresses of the input-output operation to the information obtained via the polling of the first storage system.”
 The prior art does not appear to teach or suggest the above-recited combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached on 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        
April 16, 2021